INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the incorporation by reference in the Registration Statement of Kingstone Companies, Inc. on Form S-8 (No. 333-173351) of our report dated April 1, 2013,with respect to our audit of the consolidated financial statements of Kingstone Companies, Inc. and Subsidiaries as of December 31, 2012 and for the year endedDecember 31, 2012, which report is included in the Annual Report on Form 10-K ofKingstone Companies, Inc. for the year endedDecember 31, 2012. /s/ Marcum LLP Marcum llp Melville, NY September 24, 2013
